DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 October, 2022.

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  "positons" should be ——positions——.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “measuring device” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, specifically a height measurement sensor or a pressure measurement sensor as described in page 5 lines 10-19 of the filed specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 17 has been analyzed to determine whether it is directed to any judicial exceptions.  

Step 2A, Prong 1
Claim 17 recites at least one step or instruction for comparing or judging, which is grouped as a mental process under the 2019 PEG or a certain method of organizing human activity under the 2019 PEG. The claimed limitation involves comparing two values and judging a result based on the comparison. Accordingly, claim 17 recites an abstract idea.
Specifically, Claim 17 recites comparing a height distribution of a retainer ring attached to a top ring body and a predetermined judgement standard (evaluation, which is grouped as a mental process under the 2019 PEG); and judging an attachment error of the retainer ring to the top ring body based on a result of comparison between the height distribution of the retainer ring and the judgment standard (judgment, which is grouped as a mental process under the 2019 PEG);
Accordingly, as indicated above, each of the above-identified claims recites an abstract idea.  

Step 2A, Prong 2
The above-identified abstract idea in Claim 17 is not integrated into a practical application under 2019 PEG because the additional elements (identified in independent Claim 17, either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: a non-transitory computer-readable storage medium storing a program are generically recited computer elements in independent Claim 17 which do not improve the functioning of a computer, or any other technology or technical field.  Nor do these above-identified additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified additional elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claim 17 is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., mental process and certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer (as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claim 17 is not integrated into a practical application under the 2019 PEG.
Accordingly, independent Claim 17 is directed to an abstract idea under 2019 PEG. 

Step 2B
Claim 17 does not include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.
These claims require the additional elements of: a non-transitory computer-readable storage medium storing a program.
The above-identified additional elements are generically claimed computer components which enable the above-identified abstract idea(s) to be conducted by performing the basic functions of automating mental tasks.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Per Applicant’s specification, page 15 line 27–page 16 line 18 and fig. 5, the non-transitory computer-readable storage medium storing a program is described generically as “memory 5a”. This is generically described without structure or detailed drawings in a fashion that would not enable a person having ordinary skill in the art to produce such a storage medium. 
Accordingly, in light of Applicant’s specification, the claimed term a non-transitory computer-readable storage medium storing a program is reasonably construed as a generic computing device.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process. 
Furthermore, Applicant’s specification does not describe any special programming or algorithms required for the non-transitory computer-readable storage medium storing a program.  This lack of disclosure is acceptable under 35 U.S.C. §112(a) since this hardware performs non-specialized functions known by those of ordinary skill in the computer arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computer industry or arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements because it describes these additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
The recitation of the above-identified additional limitations in Claim 17 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the non-transitory computer-readable storage medium storing a program of Claim 17 is directed to applying an abstract idea (e.g., mental process or certain method of organizing human activity) on a general-purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, claim 17 does not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claim 17 does not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the claimed functions with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, claim 17 merely applies an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, claim 17 does not amount to significantly more than the abstract idea itself. 
Accordingly, claim 17 is not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 PEG.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isono (JP 2018199192).
9.  Isono teaches a substrate processing system comprising: 
a top ring (11) comprising a retainer ring (13) and a top ring body (11) attached to the retainer ring (see fig. 2); 
a measuring device configured to directly or indirectly measure a height distribution of the retainer ring (pressure sensor P5 measures pressure in retainer ring bag S5, which corresponds to retainer ring displacement, pressure sensor is a structural equivalent to the pressure sensor described by applicant’s disclosure); and 
a controller (17) comprising a memory storing a program and a processor executing operations according to the program (includes a CPU and memory storing a program, see Isono translation page 5 paragraph 3), 
the controller being connected to the measuring device (see Isono translation page 5), 
wherein the program causes the processor to compare a height distribution of the retainer ring with a predetermined judgment standard, and the processor to judge an attachment error of the retainer ring to the top ring body based on a result of comparison between the height distribution of the retainer ring and the judgment standard (sensor tracks a pressure increase over time, which corresponds to change in height across retaining ring as elastic bag expands; controller detects this height difference via the abnormal pressure as a function of time due to a failed wafer attachment inhibiting expansion and interfering with the relative height of the retainer ring, see Isono translation page 7 paragraphs 2-9 and figs. 5a-5c).

14. Isono teaches the substrate processing system according to claim 9, wherein the measuring device comprises a pressure measurement sensor configured to detect a pressure of the retainer ring moving vertically, wherein the controller causes the processor to obtain a pressure distribution of the retainer ring corresponding to the height distribution of the retainer ring based on pressure data in a plurality of rotational angle positions of the retainer ring detected by the pressure measurement sensor (pressure sensor P5 corresponds to pressure in bag, which is associated with the height distribution across the entire circumference of the retainer ring, see Isono translation page 7 paragraphs 2-9).

Claims 9, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nabeya et al. (US 8083571, "Nabeya").
9. Nabeya teaches a substrate processing system comprising: 
a top ring (20) comprising a retainer ring (502) and a top ring body (500) attached to the retainer ring (see fig. 25); 
a measuring device configured to directly or indirectly measure a height distribution of the retainer ring (retainer ring wear detector 840 detects the vertical displacement of the retaining ring and is a structural equivalent to the height measurement sensor described by applicant’s disclosure, see Nabeya col. 26 lines 42-50); and 
a controller (47) comprising a memory storing a program and a processor executing operations according to the program (see col. 10 lines 24-27), 
the controller being connected to the measuring device (see col. 27 lines 59-65), 
wherein the program causes the processor to compare a height distribution of the retainer ring with a predetermined judgment standard (measured wear compared with predetermined value, see col. 28 lines 12-24), and the processor to judge an attachment error of the retainer ring to the top ring body based on a result of comparison between the height distribution of the retainer ring and the judgment standard (processor determines the presence of an overly worn ring and advises replacement, i.e. the processor determines that continued use of the worn ring would result in abnormal polishing and therefore be erroneous, see col. 28 lines 12-24).

11. Nabeya teaches the substrate processing system according to claim 9, wherein the judgment standard comprises an allowable lower limit value indicating an allowable lower limit of the height of the retainer ring, and wherein the program causes the processor to compare a minimum value obtained from the height distribution of the retainer ring with the allowable lower limit value, and the processor to judge the attachment error of the retainer ring to the top ring body on a condition that the minimum value is smaller than the allowable lower limit value (Nabeya teaches that the controller signals for retainer ring replacement when the retainer ring wear exceeds a threshold amount: i.e. when the measured height of the retainer ring is below an acceptable threshold value, see col. 28 lines 12-24).

17. Nabeya teaches a non-transitory computer-readable storage medium storing a program (see col. 10 lines 24-27), the program for causing a computer to perform steps comprising: comparing a height distribution of a retainer ring attached to a top ring body and a predetermined judgment standard (measured wear compared with predetermined value, see col. 28 lines 12-24); and judging an attachment error of the retainer ring to the top ring body based on a result of comparison between the height distribution of the retainer ring and the judgment standard (processor determines the presence of an overly worn ring and advises replacement, i.e. the processor determines that continued use of the worn ring would result in abnormal polishing and therefore be erroneous, see col. 28 lines 12-24).

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Nabeya or, in the alternative, under 35 U.S.C. 103 as obvious over Nabeya in view of Dhandapani et al. (US PGPub 2019/0095797, "Dhandapani").
Regarding claims 15 and 16, Nabeya teaches the system according to claim 9, wherein the memory stores a model, and wherein the processor inputs at least a polishing condition of a substrate and a type of retainer ring to be used into the model, and executes operations to output the judgment standard from the model (data relating to variations of measured wear and measured values is stored and used in calculations, see col. 27 lines 59-65; polishing conditions are stored and used in identifying wear levels, see col. 30 lines 1-17).
Nabeya does not teach how the model is constructed. However, applicant is reminded that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (see MPEP 2113)
The limitations of claims 15 and 16 describing how the model is constructed do not provide additional structural limitations to the substrate processing system.
Furthermore, Dhandapani teaches the use of machine learning in generating process control parameters, including retaining ring life (see Dhandapani paragraph [0030]). Consequently, even if the use of machine learning did add a structural limitation to the claimed system rather than describing how it was made, it would still be obvious in view of Dhandapani as providing various benefits (see Dhandapani paragraph [0013]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Doan et al. (US PGPub 2007/0143980, "Doan").
9. Doan teaches a substrate processing system comprising: 
a top ring (100) comprising a retainer ring (120) and a top ring body (150) attached to the retainer ring (see Doan fig. 1); 
a measuring device configured to directly or indirectly measure a height distribution of the retainer ring (230 measures a vertical displacement of the retainer ring and is a structural equivalent to the height measurement sensor described by applicant’s disclosure, see Doan fig. 4 and paragraph [0028]); and 
a controller (240, see Doan paragraph [0030] and fig. 4),
the controller being connected to the measuring device (see Doan paragraph [0030] and fig. 4), 
wherein the controller compares a height distribution of the retainer ring with a predetermined judgment standard (compares distance from a location to the bottom of retaining ring, see Doan paragraph [0030]), and judges an attachment error of the retainer ring to the top ring body based on a result of comparison between the height distribution of the retainer ring and the judgment standard (determines if the measurements are outside a predetermined range and need adjustment, see Doan paragraph [0030]).
Doan does not teach that the controller comprises a memory storing a program and a processor executing operations according to the program. However, Doan does teach that the controller may be a computing device (see Doan paragraph [0028]). Examiner takes official notice that the term "computing device" is well known in the art to include both memory storing programs and processors that execute those programs, and consequently the inclusion of such elements would have been obvious to a person having ordinary skill in the art at the time of the invention, as would have the steps that the program causes the processor of the controller to engage in the taught steps of comparison and judging. Such a combination represents the combination of known prior art elements (specifically the elements of memory and a processor in a computational device used as a controller) according to known methods (that the use of such is well known in the art is included in Examiner's taking of official notice), that would yield predictable results to a person of ordinary skill in the art. 

10. Doan teaches the substrate processing system according to claim 9, wherein the judgment standard comprises an allowable upper limit value indicating an allowable upper limit of the height of the retainer ring, and wherein the program causes the processor to compare a maximum value obtained from the height distribution of the retainer ring with the allowable upper limit value, and the processor to judge the attachment error of the retainer ring to the top ring body on a condition that the maximum value is larger than the allowable upper limit value (Doan requires that the measured distances be equal or that the difference of the measured distances, which is obtained from the measured distance distribution be below a certain threshold, a measured value outside a maximum threshold indicates improper orientation, see Doan paragraph [0034]).

12. Doan teaches the substrate processing system according to claim 9, wherein the judgment standard comprises an allowable difference value between an allowable upper limit and an allowable lower limit of the retainer ring, and wherein the program causes the processor to compare a difference value between a maximum value and a minimum value obtained a height distribution of the retainer ring, and the processor to judge the attachment error of the retainer ring to the top ring body on a condition that the difference value is larger than the allowable difference limit value (Doan requires that the measured distances be equal or that the difference of the measured distances, which is obtained from the measured distance distribution be below a certain threshold, a measured value outside a maximum threshold indicates improper orientation, see Doan paragraph [0034]).

13. Doan teaches the substrate processing system according to claim 9, wherein the measuring device comprises a height measurement sensor configured to detect a vertical direction movement of the retainer ring, and wherein the controller causes the processor to obtain a height distribution of the retainer ring based on height data in a plurality of rotational angle positions of the retainer ring detected by the height measurement sensor (laser sensors measure distance, see Doan paragraph [0030]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733